Citation Nr: 0919218	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-17 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy 
from April to June 1975 and the United States Army from June 
1979 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, 
wherein the RO denied service connection for an acquired 
psychiatric disorder (also claimed as major depressive 
disorder).  The Veteran timely appealed the RO's September 
2005 rating action to the Board, and this appeal ensued.  
Jurisdiction of the claims file currently resides with the 
Boston, Massachusetts RO. is failure to report, his hearing 
request is, therefore, deemed withdrawn.  See 38 C.F.R. §§ 
20.702(d); 20.704(d) (2008).
 
In an August 2008 decision, the Board, in part, remanded the 
instant claim to the RO for additional development.  The 
requested development has been completed and the case has 
returned to the Board for appellate review.  In the 
Introduction section of the August 2008 decision, the Board 
referred to the RO the issue of entitlement to service 
connection for post-traumatic stress disorder (claimed as due 
to jungle experiences in the Panama Canal Zone).  As this 
issue has not been adjudicated, it is again referred to the 
RO.  


FINDING OF FACT

The Veteran has an anxiety disorder that had its onset during 
his initial period of military service. 


CONCLUSION OF LAW

The Veteran has an anxiety disorder that was incurred during 
his initial period of military service.  38 C.F.R. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice and the evidence currently 
of record is sufficient to substantiate his claim for service 
connection for an acquired psychiatric disorder.  Therefore, 
no further development of this issue is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2008).

II.  Relevant Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, certain chronic diseases, including psychosis, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

III.  Analysis

In this case, the Veteran contends that his currently 
diagnosed acquired psychiatric disorder had its onset during 
a period of military service.  As will be discussed in more 
detail below, the Board finds that the evidence of record 
supports an award of service connection for an acquired 
psychiatric disorder, currently diagnosed as an anxiety 
disorder.   

STRs from the Veteran's initial period of military service 
with the United States Navy pertinently reflect that in May 
1975, he presented himself to the medical dispensary with 
complaints of nervousness for the previous two days.  He 
stated that he had not eaten for one and one-half days, was 
nauseous and had vomited.  An impression of "condition maybe 
due to nervousness" was entered.  One month later, the 
Veteran underwent a psychiatric evaluation shortly after he 
was assigned to Recruit Training Command.  To assist in the 
psychiatric evaluation, a full progress report was prepared 
by his company commander.  (The above-referenced psychiatric 
evaluation is not of record).  The company commander 
characterized the Veteran's progress in training as poor and 
his performance as downhill.  The company commander described 
the Veteran as inattentive at instruction periods, not clean 
in person and habits, not a good mixer with shipmates, 
directly disobedient, a troublemaker, unreliable, and 
belligerent.  He also stated, in part, that, "MIRANDA has 
been bucking authority since shortly after he got to Recruit 
Training Command.  When order to report to a specific duty 
assignment he is more likely to not show up.  He lost or 
destroyed his original hard card.  Normal counseling and 
discipline measures have had no effect on MIRANDA.  If 
MIRANDA is strictly an attitude case, it is the persistent 
negative attitude I have seen in a very long time."  This 
report also reflects that the Veteran had been suspended from 
Fordham University on one occasion for "'insubordination.'"  
The Veteran was noted to have had a long history of family 
problems stemming from what he felt was sense of failure in 
his family's eyes. 

In summary, the company commander determined that the 
Veteran's longstanding failure to respond effectively to 
various social, emotional and physical demands marked him as 
unlikely to adapt successfully to service.  The Veteran was 
subsequently discharged from his period of military service 
in early June 1975.  A July 1982 enlistment examination 
report for the Unites States Army National Guard reflects 
that the Veteran was found to have been "psychiatrically" 
normal.  On a July 1982 Report of Medical History, the 
Veteran denied ever having had depression or excessive worry, 
nervous trouble of any sort or frequent trouble sleeping. 

Post-service VA outpatient and examination reports reflect 
that the Veteran has been diagnosed with depression, 
generalized anxiety disorder, major depressive disorder and, 
more recently, borderline personality disorder.  (See, VA 
hospitalization and outpatient reports, dated in November 
1993 and November 1998, and a July 2005 VA PTSD examination 
report, respectively).  

When VA evaluated the Veteran in July 2005, the VA examiner, 
after a review of STRs from the Veteran's first period of 
military service and a mental status evaluation of him, 
stated that, "The patient from the records that I viewed 
appears to have had treatment in the navy for anxiety 
disorder."  The Veteran was diagnosed with a borderline 
personality disorder.  (See, July 2005 VA PTSD examination 
report).  Thus, the July 2005 VA examiner essentially 
concluded that the psychiatric problems experienced by the 
Veteran during his period of service with the United States 
Navy was, in fact, an anxiety disorder.  Id.  There is no 
other opinion of record that contradicts the July 2005 VA 
examiner's opinion.  Service connection is, therefore, 
granted for an anxiety disorder.


ORDER

Service connection for an anxiety disorder is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


